El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Por la prueba presentada en este caso la eorte tenía de-recho a creer que José de Gracia fué lesionado debido a que una guagua se echó tanto hacia la orilla de la calle que parte del vehículo ocupó la acera por que caminaba el refe-rido José de Gracia. La corte resolvió el caso a favor del *835demandante, dictando sentencia condenando al demandado a pagarle la snma de $10,000, y ambas partes ban apelado.
A pesar de los comentarios de la Corte de Circuito de Apelaciones y de este tribunal, los abogados ban elevado dos transcripciones separadas, cuando una hubiese bastado.
Entendemos que la teoría de negligencia en este caso fué que a pesar de lo estrecho de la calle en que ocurrió el accidente, la guagua estaba en el deber de caminar por ella en forma tal que no causara daño a las personas que caminaban por la acera. En otras palabras, que era un acto de negligencia permitir que el cuerpo de la guagua sobresaliese hacia la acera. De acuerdo con la preponderancia de la prueba, delante iba un tranvía eléctrico, y la corte aparentemente creyó que la guagua trataba de pasarle a dicho tranvía, por la derecha. Convenimos con el demandado apelante en que había espacio suficiente para los dos vehículos en la Calle Salvador Brau frente a la Cafetera, y tan es así que él no nos ha demostrado razón alguna para caminar tan pegado a la acera, según la prueba tendió a demostrar. Aun si el tranvía hubiera venido atrás, según declararon algunos testigos del demandado, no habría motivo alguno para echarse tan a la derecha que se hiciera que parte de la guagua penetrara en la acera. No se demostró que existiera emergencia justificativa de esta penetración.
Convenimos con el demandado-apelante en que no se demostró ningún otro acto de negligencia fuera del que acabamos de describir. El no ataca esta teoría de negligencia, pero sostiene que la causa próxima del accidente fué que el demandante se bajó de la acera a la calle. Sobre este punto surgió un conflicto que la corte inferior resolvió en contra del demandado al hacer un examen de la prueba que nos parece satisfactorio. La preponderancia de la prueba favoreció al demandante. Por tanto, no hubo negligencia contribuyente de su parte. Aún si el demandante hubiese descendido a la calle, el demandado nos ha dejado *836de satisfacer de que tal acto necesariamente constituía ne-gligencia. Puede haber sido un acto de negligencia, pero el demandado estaba en verdad obligado a demostrar que lo era. Si la guagua no se hubiese acercado tanto a la acera, el bajarse de la acera a la calle no habría tenido se-rias consecuencias. Estas consideraciones resuelven los dos primeros señalamientos de error.
El tercer señalamiento se refiere a la negativa de la corte a admitir un escrito contradiciendo la declaración de determinado testigo. Estamos muy de acuerdo con el demandado en que un escrito que es identificado en la repregunta de un testigo no necesita ser ofrecido como prueba en el momento en que tal repregunta se hace, y que puede reservarse para cuando el demandado presente su prueba, pero la corte inferior no resolvió lo contrario. Meramente decidió que el escrito no era en forma alguna prueba de impugnación competente, a menos que fuera mostrado al testigo y se le diera oportunidad de explicarse, según lo dispone el artículo 159 de la Ley de Evidencia.
Se señala como error el haberse concedido una indemnización de $10,000, pero como el demandado no discute esta cuestión, no vemos razón alguna para alterar la sentencia de la corte inferior a este respecto.
El quinto señalamiento de error se refiere a la cuestión de costas y honorarios de abogado. Somos de opinión que una investigación hecha por el demandado debió haberlo convencido de que en verdad no tenía una defensa meritoria, y que, por tanto, al condenarlo la corte al pago de las costas y honorarios de abogado, no ejerció indebidamente su discreción.
La apelación del demandante es bien extraordinaria. Sostiene que la sentencia por $10,000 es enteramente inadecuada, y que la corte debió haberle concedido por lo menos la cantidad de $26,000. Durante la vista de este caso, preguntamos a los letrados del demandante si habían hallado algún caso en que las cortes de apelación de los Estados *837Unidos hubieran aumentado en esa forma, o en alguna otra forma, la cantidad impuesta por la sentencia de una corte inferior. A nuestro entender, contestaron que en su alegato citaban casos al efecto, pero no hemos hallado ninguno. La explicación corriente de nuestra pregunta es que en los Es-tados Unidos la cuantía de la indemnización queda por lo general a la apreciación del jurado, y una corte de apela-ción no tiene el derecho de aumentarla. Sin embargo, el demandante-apelante sí dice que en los Estados Unidos se conceden veredictos o sentencias por sumas mayores cuando el demandante prácticamente alega una incapacidad total, como en este caso.
El demandante era un sargento del ejército de los Esta-dos Unid'os. Granaba $116 mensuales, y dentro de pocos años hubiese estado en condiciones de jubilarse y de recibir una pensión de $114. Calcula que a partir de su edad actual de 48 años hasta que se hubiere jubilado a los 54, ha-bría recibido más de $8,000. Entonces dice que esperaba vivir trece años más después de su jubilación, y que durante ese período había que pagársele una suma en exceso de $18,000.
El objeto de la ley es indemnizar, y poner al- deman-dante más o menos en una situación similar a la que hu-biese estado si no hubiera ocurrido el accidente. No tiene por objeto mejorar su posición. En Puerto Rico, no deja de ser corriente obtener el. 10 por ciento sobre las inversio-nes. La cantidad de $26,000 así invertida produciría $2,600 al año, lo que sería el doble de lo que percibía el deman-dante. No sólo es esto así, sino que el demandante, al final de los 19 años, tendría aún los $26,000, mientras que re-cibiendo su sueldo corriente, probablemente lo hubiese gas-tado todo y muy poco o nada le quedaría. La mejor forma de considerar esta cuestión es imaginarnos un fondo de amortización (sinking fund) o la amortización de una deuda, es decir, comenzar con determinado fondo, agregarle los in-tereses y deducir los egresos anuales en forma tal que el *838capital y los intereses queden eventualmente absorbidos y nada quede prácticamente al finalizar un período de tiempo determinado, v. g., los 19 años que esperaba vivir (expectancy) el demandante, según manifestó. $10,000 así inverti-tidos no se apartarían mucho de producirle al demandante, más o menos, año tras año, la misma cantidad que él había estado recibiendo de los Estados Unidos como sargento del ejército. Declaró el demandante que, debido a su incapaci-dad, solamente podía ganar de $8 a $10 mensuales, pero no podemos asegurar que, de cuando en cuando, no pueda ga-nar un poco más. Igualmente, la prueba tendió a demos-tra que había probabilidades o posibilidades de que el de-mandante obtuviera una pensión del Gobierno de los Esta-dos Unidos por su incapacidad.
Bajo las circunstancias, no vemos razón alguna para intervenir con la discreción de la corte inferior al fijar la indemnización en $10,000.

Debe confirmarse la sentencia en cada caso.

EN MOCIÓN DE RECONSIDERACION
Opinión del tribunal emitida por el Juez Asociado Sr. "VV OLE.
Se trata de una moción de reconsideración. La vista del caso había sido señalada originalmente para el 16. de diciembre de 1927. Debido al hecho de que sólo cuatro jueces componían el tribunal, y toda vez que nuestro colendario estaba sobrecargado más de lo corriente, pospusimos, en unión de otros casos, la vista de esta apelación. Habiendo presentado una moción de reconsideración los letrados del demandante, señalamos nuevamente el caso para la fecha para la cual había sido señalado originalmente, o sea, para el 16 de diciembre de 1927. El nuevo señalamiento fué debidamente notificado al apelante. Nadie compareció a nombre del demandado y apelante durante la vista. El abogado del apelante se queja de que la moción solicitando el nuevo señalamiento no fué notificada ni a él ni a su cliente. *839Sin embargo, el señalamiento sí le fné notificado, y eso era todo lo qne se necesitaba. Posiblemente, eso es nn poco más de lo necesario, toda vez que la actuación del secreta-rio de este tribunal al notificar los señalamientos, es una cortesía y no un deber. Los abogados, como funcionarios que son de la corte, están obligados a saber las fechas para las cuales se fian señalado sus apelaciones.
La notificación de esta corte fue enviada el 29 de noviembre de 1927. Los señalamientos y los nuevos señalamientos son becbos por este tribunal de propia iniciativa, o quizás ex parte. Debe notarse que la resolución original de esta corte posponiendo la fecha se hizo de propia iniciativa. El apelante tuvo tiempo suficiente desde el 29 de noviembre al 16 de diciembre para solicitar que el señalamiento se hiciera para otra fecha. Es cierto que el abogado particular del demandado estaba ausente, pero la corte no puede tomar conocimiento de las ausencias, y el abogado no se queja de que la notificación no llegara a su oficina como de costumbre. No vemos en todo esto otra cosa que la falta de comparecencia del abogado asociado o los abogados asociados. Esta falta puede imputársele al abogado en la misma forma en que puede imputársele al cliente.
Podríamos ordenar la celebración de una nueva vista y tomar en consideración la situación del abogado si tuvié-: sernos dudas acerca de la resolución de este caso. No las tenemos. Después de sugerir por varias ocasiones que este tribunal dejó de prestarle la debida atención a su alegato, el abogado admite que la principal cuestión ante esta corte es una de hecho, o sea, si el demandante, quien fué arrollado por la guagua del demandado, abandonó o no la acera. La corte inferior llegó a la conclusión general y definitiva (ultimate) de que el demandante estaba parado en la acera al ser lesionado. Al confirmar la conclusión general de la corte inferior, nuestra resolución principal giró sobre ese punto. El apelante insistió en su alegato, e insiste también en su moción de reconsideración, en que el demandante se *840tiró a la calle. El letrado se queja del comentario hecho en nuestra opinión de que él no atacó la teoría de negligen-cia. Su llamado ataque principalmente se dirige a insistir de nuevo en que el demandante abandonó la acera. Gene-ralmente, cuando el caso gira sobre un conflicto de prueba, y el resultado final de la contención del apelante es que debe darse crédito a sus testigos más bien que a los de la parte contraria, no creemos necesario analizar las declaraciones de los testigos, una por una.
Hace algún tiempo, en el caso de Muñíz v. Cortés, 36 D.P.R. 182, dijimos algo al efecto de que si la conclusión de la corte inferior hubiese sido en sentido contrario, no la hubiésemos alterado. Este es el comentario que frecuente-mente hacemos en nuestras opiniones o en nuestras discu-siones. En dicho caso analizamos la prueba un poco. La Corte de Circuito de Apelaciones de los Estados Unidos, al confirmar nuestra sentencia, dijo que habíamos llegado a una conclusión con alguna vacilación. En realidad de ver-dad, el caso siguió el principio tan frecuentemente enun-ciado por nosotros de que, no habiéndose demostrado que mediara pasión, parcialidad, prejuicio o grave error, este tribunal no alterará la conclusión de la corte sentenciadora. El presente recurso de apelación podría decidirse fundán-dose en ese solo principio, pero vamos aún más lejos y de-cimos que de la prueba no vemos que la corte pudiera ha-ber llegado a una conclusión distinta. Aunque incurramos en una repetición, podría decirse que éste fue el ratio deci-dendi de nuestra opinión en oposición a la contención del apelante. Todo- lo qué se dijo referente a negligencia eon-tributoria fué un mero obiter. En el alegato del apelante no se hizo un análisis tal de las declaraciones de los testi-gos que nos hiciera dar paso a algunas dudas. Si revisa-mos la prueba más detenidamente, lo que hacemos es tra-tar de despejar cualquier impresión que pudiera producirse cuando un abogado tan ilustrado insiste en que la corte no consideró cuidadosamente su alegato.
*841Además del demandante mismo, hubo cinco testigos ocu-lares del accidente que declararon a favor de él. Cada uno de ellos dijo que el demandante estaba parado en la acera, y lo dijo claramente. Algunos de ellos ni siquiera fueron repreguntados sobre este punto, y uno de ellos no fué re-preguntado en absoluto. Manifestaciones precisas de los testigos pueden bailarse en las páginas 26, 62, 65, 72 y 79 de los' autos mecanografiados y tal vez en otros sitios.
Hubo tres testigos del demandado que declararon que el demandante descendió a la calle. El número de testigos, desde luego, no determina la preponderancia de la prueba, pero se nos ocurre que los testigos del demandante en su totalidad estaban en mejor posición para juzgar el acci-dente que los testigos del demandado. Uno de los testigos del demandado fué un policía, quien iba en la guagua que ocasionó el accidente. De su declaración, y dada la posi-ción que él ocupaba no podemos ver cómo pudo estar se-guro de que el demandante se bajó a la calle. La guagua no estropeó al demandante con la parte anterior, sino con el lado. Según la prueba incontrovertida, el demandante fué bailado después de baber sido arrollado, con parte de su cuerpo en la acera y con las piernas en la calle. Des-pués que ocurre un accidente, los testigos más honrados pueden tener una impresión errónea debido a lo ocurrido inmediatamente después.
Los testigos del demandante fueron mejores. Todos se encontraban en la acera, y sus oportunidades de observa-ción eran buenas. Tres de ellos eran abogados bien conoci-dos. Uno de ellos fué impugnado puede decirse que sola-mente por el interés que tenía en el caso. Era uno de los letrados del demandante. Al igual que muchas otras cor-tes, deseamos indicar que un abogado debe evitar ser tes-tigo en un caso en que comparece como abogado. Las cor- . tes inglesas son sumamente estrictas en cuanto a este ex-tremo. Sin embargo, en este caso no había razón alguna para sospechar de la veracidad del testigo, según lo demos-*842traría un examen de los autos. Además del demandante, hubo dos testigos más cuyas declaraciones tenderían a de-mostrar que el demandante estaba realmente en la acera al ser arrollado. Aunque uno de estos testigos pueda haberse mostrado algo dudoso en su declaración, la corte tenía per-fecto derecho a creer la descripción que él hizo del acci-dente. El testigo insistió en que a pesar del hecho de que el demandante estaba cediéndole el paso a una dama no abandonó la acera.
Si en esta reseña hemos dado posiblemente mayor énfa-sis a las declaraciones de algunos de los testigos, la corte inferior tenía derecho, según aparece de los autos, a hacer esto y aun más, ya que tuvo los testigos ante sí. Esa es la razón por la cual, como la corte inferior llegó a una con-clusión general y definitiva, este tribunal se limitó en su opinión original a decir que la corte de distrito había he-cho un examen de la prueba que nos parecía satisfactorio. Revisando esa opinión a la luz de la experiencia posterior, no hallamos que sea inadecuada en absoluto.
En nuestra opinión dijimos:
“Convenimos con el demandado apelante en que no se demostró ningún otro acto de negligencia fuera del que acabamos de describir. El no ataca esta teoría de negligencia, pero sostiene que la causa próxima del accidente fue que el demandante se bajó de la acera a la calle. Sobre este punto surgió un conflicto que la corte inferior resolvió en contra del demandado al hacer un examen de la prueba que nos parece satisfactorio. La preponderancia de la prueba favo-reció al demandante;. Por tanto, no hubo negligencia contribuyente de su parte. Aún si el demandante hubiese descendido a la calle, el demandado nos ha dejado de satisfacer de que tal acto necesa-riamente constituía negligencia. Puede haber sido un acto de ne-gligencia, pero el demandado estaba en verdad obligado a demos-trar que lo era. Si la guagua no se hubiese acercado tanto a la acera, el bajarse de la acera a la calle no habría tenido serias con secuencias. Estas consideraciones resuelven los dos primeros seña-lamientos de error.”
Las palabras “aún si el demandante hubiese descendido *843a la calle,” etc., debieron haberse puesto en un párrafo se-parado. Sin embargo, fueron un mero obiter. Si bien creemos que podríamos justificar nuestra indicación de que el que una persona ponga un pie en la calle puede no cons-tituir negligencia contribuyente, es enteramente innecesario discutir tal cuestión, toda vez que el hecho probado es que el demandante no descendió a la calle.
En su moción, el apelante infiere que al igual que los peatones tienen derecho a la acera, un vehículo tiene abso-luto derecho a la calle. Si el apelante quiere decir con esto que bajo cualesquiera circunstancias el conductor de un ve-culo tiene derecho a hacer que las ruedas del mismo rocen con el borde de la acera, está claramente equivocado. El principio fundamental de la ley substantiva es sic utere tuo ut aliemim non laedas . . . Ningún conductor tiene derecho, a introducir parte alguna de su vehículo en la acera, si al. hacerlo así lesiona a otra persona, excepto en casos de emergencia, según sugerimos en nuestra opinión. La corte resolvió que parte del cuerpo de la guagua ocupó la acera. Una pequeña parte de una guagua, tal vez seis o nueve pul-pulgadas, o a veces un poco más, sobresale de las ruedas. El conductor del vehículo debe evitar que esta parte pene-tre en la acera. Uno de los testigos, el Sr. Lastra Cha-rriez, creyó que la guagua iba a chocar con él, y toda la prueba tiende a demostrar que la guagua se acercó tanto a la acera como le fué posible, sin que las ruedas penetraran materialmente en ella. Esta es la negligencia que de los autos aparece, aunque realmente no fue la discutida en es-tos términos en la opinión de la corte inferior. Si la con-tención aparente del demandado es correcta, entonces un camión cargado de maderas o de muebles podría hacer que la madera o los muebles que lleva molesten a los viandantes que van por la acera. La prueba indica que la calle en sí tiene diecinueve pies de ancho; que hay once pies desde eU borde de la acera a la vía del tranvía eléctrico. El deman-dado tenía amplio espacio para conducir su vehículo por *844esta calle en que solamente se viaja en una dirección. Existe alguna posibilidad de que el conductor de la guagua del demandado estuviese ansioso de pasarle al tranvía eléc-trico mientras éste estaba parado, pero el deber de todo conductor es esperar el tiempo necesario, a fin de no cau-sar daños a ninguna persona que esté en la acera. La acera tiene tres pies de ancho; la distancia total de casa a casa es veinticinco pies. El tráfico está congestionado, en ningún sitio más que en el sitio y a la ñora.en que ocurrió el accidente, es decir, a las doce del día. Los conductores de vehículos deben tomar precauciones extraordinarias al ir por esta calle estrecha y congestionada, para evitar causar daño a los peatones. Cuando una persona que va por la acera es arrollada por una guagua que pasa, la inferencia inevitable es que la guagua, debido a las condiciones del tráfico, se hallaba en un lugar en que no tenía derecho a es-tar. En esencia, ésta es la conclusión a que llegó la corte sentenciadora.
La cuestión de lá indemnización no fué discutida en el alegato del demandado y apelante. Es cierto que en la exposición del caso el demandado dijo que discutiría este punto en su alegato al contestar las contenciones del demandante, quien también había apelado del montante de la indemnización concedídale. Nuevamente en su moción de reconsideración el apelante nos hace referencia a la moción que había radicado previamente. Es innecesario decir que el sitio para discutir los errores señalados por el apelante es su propio alegato como tal apelante. Entrando ligeramente en la cuestión de indemnización por concepto de daños y perjuicios, algunos de los miembros de este tribunal pueden tener dudas respecto a si la indemnización concedida no fué algo excesiva, pero la mayoría tiene una opinión distinta, y ninguno de nosotros estaría dispuesto a intervenir con la discreción de la corte sentenciadora si la cuantía de la indemnización es ligeramente excesiva. .Refiriéndonos al caso número 4276, hallamos que el demandado *845nunca contestó el alegato del demandante, y una moción de reconsideración es demasiado tardía para levantar las cues-tiones que el apelante se proponía levantar.
El apelante también se queja de la imposición de las costas. Fuimos de opinión de que una investigación por parte del demandado debió haberlo convencido de que no tenía una defensa meritoria, y que, por tanto, la discre-ción de la corte al imponerle las costas y honorarios de abo-gado no fué ejercida indebidamente. Nuestra opinión era, y aún lo es, que un examen de los hechos por el deman-dado debió haberlo convencido de que el demandante nunca abandonó la acera. Creemos que le era muy posible al de-mandado averiguar este hecho. No obstante, no fué nues-tra intención limitar la cuestión de la imposición de cos-tas contra el demandado solamente a la posibilidad de que él pudiera descubrir los hechos realmente ocurridos. Si re-sulta que el demandado fué en realidad negligente, la corte, en el ejercicio de su discreción, tiene derecho a imponerle las costas, tomando en consideración el grado de temeridad. De otro modo, en un gran número de casos, nunca se po-drían imponer las costas a un demandado cuando el deman-dante careciera por completo de culpa. No deseamos ha-cer demasiado hincapié sobre este punto, pero si el deman-dado insiste en que tiene derecho a que las ruedas de su vehículo corran por el borde de la acera por donde cami-nan personas o donde están paradas, aun cuando el cuerpo del mismo penetre en ella, y que lo hizo así fundado en tal teoría, entonces él es culpable en gran parte. Por tanto, es innecesario que este tribunal discuta extensamente lo que hemos resuelto en otros casos. El caso de Josefa Candal de López v. Sociedad Española de Auxilio Mutuo y Beneficencia, resuelto el 16- de marzo de 1928, fué muy excep-cional. Dijimos claramente en nuestra opinión que se tra-taba de tal caso excepcional, y a él no se puede acudir como precedente para la presente situación en que la corte *846inferior y este tribunal han llegado a la conclusión de que el demandado es culpable de temeridad.
Debe declararse sin hogar la moción de reconsideración.